Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 13-17 in the reply filed on 10/27/21 is acknowledged. Claims 8-12 and 18-24 are withdrawn from consideration.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first predetermined geometry being substantially the second predetermined geometry” (claims 5 and 15) and “the third predetermined geometry being substantially the second predetermined geometry” (claim 7 and 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Ultrasonic flow meter in a bypass channel coupled in parallel with a venturi tube.
Claim Objections
Claim 3 is objected to because of the following informalities:  According to paragraphs 0066 and 0067, the phrase, “the second fluid conduit is configured as a venturi flow tube” should read, --first fluid conduit is configured as a venturi flow tube--. The claims will be examined in merits based on this considerations. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term "substantially" in claims 5, 7, 15 and 17 is a relative term, which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the limitations that follow the phrase “substantially” are the working design choice limitations or a potential design choice limitation.
Regarding claim 16, it is not clear by the phrase, “wherein flowing the second portion of the dynamic … additional fluid conduit” intends to further define.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 13, 14 and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Matter et al. (7,464,611) (hereinafter Matter).
Regarding claims 1 and 13, Matter teaches a fluid flow measurement apparatus (1), comprising: an inlet configured to flow a dynamic fluid flow; an outlet configured to flow the dynamic fluid flow (Fig. 1); a first fluid conduit (5) fluidically connected between the inlet and the outlet, configured with a first predetermined geometry, and configured to flow a first portion of the dynamic fluid flow; a second fluid conduit (3) fluidically connected between the inlet and the outlet, configured with a second predetermined geometry, and configured to flow a second portion of the dynamic fluid flow; and a first flow meter (2) configured to measure the second portion of the dynamic fluid flow.
Regarding claim 3, Matter teaches the second fluid conduit is configured as a venturi flow tube (col. 3, lines 8-10).
Regarding claims 4 and 14, Matter teaches an electronic circuit (inherent) configured to determine at least one of a dynamic fluid flow volume or a dynamic fluid flow rate (col. 3, lines 6-10) of the dynamic fluid flow based on a measurement of the second portion of the dynamic fluid flow, the first predetermined geometry, and the second predetermined geometry (col. 3, lines 3-5).
Regarding claim 6, Matter teaches the first fluid conduit comprises a plurality of fluidically parallel additional fluid conduits (40) each configured with a third predetermined geometry.
Regarding claim 16, Matter teaches the first fluid conduit (5) comprises a plurality of fluidically parallel additional fluid conduits (40) each configured with a third predetermined geometry and fluidically connected between the inlet and the outlet. As understood, the limitation, “flowing the second portion of the dynamic fluid flow through the second fluid conduit further comprises flowing the second portion of the dynamic fluid flow as a plurality of third portions of the dynamic fluid flow through the plurality of fluidically parallel additional fluid conduits” would be an inherent feature to be achieved in the device of Matter that teaches a plurality of parallel conduits to flow the second portion of the flow into the second flow conduit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matter in view of Steven (2010/0191481).
Regarding claim 2, Matter teaches all the claimed features except for the first flow meter being a transit-time type ultrasonic flow meter. Steven teaches the flow meter being of an ultrasonic design in combination with a DP approach (para 0088, 0370, 0372, and 0390). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an ultrasonic flow meter to measure flow for the flow meter taught by Matter since they are mere alternative and also it would not generate any disturbances in the flow and thus, would be more accurate.
Regarding claims 5, 7, 15 and 17, the first predetermined geometry being substantially the second predetermined geometry and the second portion of the dynamic fluid flow being substantially equal to the first portion of the dynamic fluid flow or the third predetermined geometry is substantially the second predetermined geometry, is nothing more than an obvious matter of design option since such arrangement would always provide a proportional flow measurements in order to determine the overall flow through the pipe line.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ueda et al. (2013/0205892) teach a first conduit portion including a venturi arrangement and a thermal flow sensor in a secondary flow conduit. Huang et al. (5,750,892) teach a first conduit portion having a plurality of fluidically parallel additional fluid conduits having a third predetermined geometry that is substantially the second predetermined geometry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            11/3/2021